Opinion by
Lawrence, J.
In accordance with oral stipulation of counsel that certain items are in chief value of wood, the claim at 16% percent under the provision in paragraph 412 (19 U. S. C. § 1001, par. 412), as modified by the Annecy Protocol to the General Agreement on Tariffs and Trade (T. D. 52373), *485supplemented by Presidéntial proclamation (T. D. 52476), for manufactures of wood, not specially provided for, was sustained as to the following items:
(Entry 8083)
Item 13, 100 shafts Viceroy-de-Luxe, L. 1890
“ 14, 50 Wood Rollers, 14 inches, L. 915
“ 15, 50 Wood Rollers, 16 inch, L. 913
“ 22, 50 Cross Handles, L. 1518
(Entry 8407)
Item 12, 60 Wood Rollers, 14 inch, L. 915
“ 13, 18 Wood Rollers, 16 inch, L. 913
“ 16, 24 Cross Handles, L. 1508
“ 21, 36 Handle shafts Viceroy de Luxe
“ 26, 50 Wood Rollers, 14 inch, L. 915
“ 27, 30 Wood Rollers, 16 inch, L. 913
“ 40, 40 Cross Handles, L. 1508
Item No. 14, “5 Sectional Rubber Rollers, 16 inch, L. 2581,” and item No. 15, “2 Sectional Rubber Rollers, 18 inch, L. 2582,” covered by entry 8407, stipulated to consist of manufactures of rubber, were held dutiable at 25 percent under paragraph 1537 (b) (19 U. S. C. § 1001, par. 1537 (b)), as claimed.